DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, filed with respect to the claim objections have been fully considered and are persuasive in view of the amendment.  Accordingly, the previously set forth claim objections have been withdrawn. 
Applicant’s remarks regarding the claim interpretation are acknowledged.  
Applicant’s arguments, filed with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because Applicant has amended the claims to recite a new combination of limitations for examination which are addressed in the new grounds of rejection, necessitated by Amendment below.  

Election/Restrictions
Claims 33-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4 May 2021.  Claim 33 is directed at “some embodiments” and is discussed on page 29, lines 17-24; Claim 34 is directed at Figure 5A, part of nonelected Species 2; Claim 5 is directed at “other examples” of Figure 5A, part of nonelected Species 2.  
Examiner notes that in U.S. practice for Species election, claims directed to withdrawn Species are typically rejoined upon allowance of a generic claim; however it does not appear .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 6-21, 23, 24, 29, 30, 31, and 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hormel (US 2,388,917: cited by Applicant) in view of Volk et al. (US 7,067,770: cited by Applicant) and Hauf et al. (US 6,600,138: previously cited).
Regarding claim 1, Hormel discloses a rotary drum with a heater for heating particles to be freeze-dried in a freeze-dryer (see Figures 1 and 2, drum #66, infrared lamp #80; see also at least page 1, column 1, lines 38-45), the heater protruding into a drum process volume inside the drum (see at least Figures 1 and 2, infrared lamp #80 is within drum #66) and comprising: at least one radiation emitter for applying radiation heat to the particles (see Figure 2, infrared lamp #80).  
While Hormel further discloses a separator for separating the particles from the at least one radiation emitter (see page 2, column 1, lines 39-47), Hormel does not disclose a tube-shaped separator for separating the particles from the at least one raditation emitter, with an emitter volume encompassing the at least one radiation emitter and being separated from the drum process volume, the separator comprising a cooling supply channel and a cooling exhaust channel, said separator having a first end protruding into the drum process volume inside the drum said separator first end hermetically sealing the emitter volume at said first end against the drum process volume, and said separator having a second end closed by a flange hermetically sealing the emitter volume at said second end against the drum process volume and an exterior of the drum; wherein a cooling medium is conveyed through said cooling supply channel and said cooling exhaust channel for cooling at least parts of the heater.
Volk et al. teaches another heating device for a processing container comprising at least one radiation emitter (see at least Abstract); a tube-shaped separator for separating the particles from the at least one radiation emitter, with an emitter volume encompassing the at least one radiation emitter and being separated from the process volume (see Figures 1 and 2, tube #1 separating processing chamber #3 from emitter #2), the separator comprising a cooling supply channel and a cooling exhaust channel (see at least column 3, lines 35-41: source of cooling air is indicative of a supply channel, and in the embodiment of Figure 2 in particular, some exhaust channel must be provided to prevent the tube from becoming over pressurized with cooling air), said separator having a first end protruding into the process volume inside the 
It would have been obvious to one having ordinary skill in the art at the time of the invention to apply to the heating device in the rotary drum processing volume of Hormel aa tube-shaped separator for separating the particles from the at least one raditation emitter, with an emitter volume encompassing the at least one radiation emitter and being separated from the drum process volume, the separator comprising a cooling supply channel and a cooling exhaust channel, said separator having a first end protruding into the drum process volume inside the drum said separator first end hermetically sealing the emitter volume at said first end against the drum process volume, and said separator having a second end closed by a flange hermetically sealing the emitter volume at said second end against the drum process volume and an exterior of the drum; wherein a cooling medium is conveyed through said cooling supply channel and said cooling exhaust channel for cooling at least parts of the heater, as taught by Volk et al., to isolate the heating device in the dryer of Hormel from the environment within the process volume to prevent damage to the heating device from pressure differentials and other atmospheric extremes (see Volk et al. column 2, lines 25-30) and to prevent premature failure of the radiation element of the heating device in the dryer of Hormel by providing a conduit for a cooling medium to cool the heating device (see Volk et al. column 2, lines 30-41); that is, applying the known technique of providing a heating device with a separator sealing the heating device from the contents and environment within a processing container subjected to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
As noted above, it is believed that the combination of Hormel and Volk et al. meets the limitations, a cooling supply channel and a cooling exhaust channel, wherein a cooling medium is conveyed through said cooling supply channel and said cooling exhaust channel for cooling at least parts of the heater.
However, to the extent that Applicant may take issue with Examiner’s assertion of the cooling supply channel and cooling exhaust channel absent specific disclosure of the distinct channels, it is noted that there are only a finite number of options available to one having ordinary skill in the art for supplying, removing or conveying a cooling medium through a sealed heating device.  In this regard, it is noted that Hauf et al. teaches another sealed heating device a cooling supply channel and a cooling exhaust channel, wherein a cooling medium is conveyed through said cooling supply channel and said cooling exhaust channel for cooling at least parts of the heater (see at least column 6, lines 1-9, cooling inlet/outlet tubes #82/#84).
It would, therefore, have been obvious to one having ordinary skill in the art at the time of the invention to provide the system of Hormel et al. in view of Volk et al. with a cooling supply channel and a cooling exhaust channel, wherein a cooling medium is conveyed through said cooling supply channel and said cooling exhaust channel for cooling at least parts of the heater, since, as taught by Hauf et al., such provision is suitable and known for providing supplying, removing or conveying a cooling medium through a sealed heating device (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of allowing for connection to different cooling mediums according to system needs.

Regarding claim 6, Hormel et al. as modified above further discloses wherein the cooling medium cools a surface of the heater facing the drum process volume (see at least Volk et al. column 3, lines 35-41).
Regarding claim 7, Hormel et al. as modified above further discloses wherein the cooling medium, during operation of the at least one radiation emitter, cools the separator to a temperature below a melting temperature of the particles to be freeze-dried (see rejection above, to the extent that the structures correspond to those claimed, the combination is presumed capable of meeting the claim).
Regarding claim 8, Hormel et al. as modified abvoe further discloses wherein the cooling medium, during operation of the at least one radiation emitter, keeps the separator at an average current temperature of the particles to be freeze-dried within the drum (see rejection above, to the extent that the structures correspond to those claimed, the combination is presumed capable of meeting the claim).
Regarding claim 9, Hormel et al. as modified above  further discloses wherein the cooling medium, during operation of the at least one radiation emitter, keeps the separator at an optimum temperature for a freeze-drying process (see rejection above, to the extent that the structures correspond to those claimed, the combination is presumed capable of meeting the claim).
Regarding claim 10, Hormel et al. as modified above further discloses wherein the cooling medium is conveyed through a cooling volume, the cooling volume including the emitter volume (see at least Volk et al. column 3, lines 35-41).
Regarding claim 11, Hormel et al. as modified above further discloses wherein the cooling medium is conveyed through a cooling volume, the cooling volume comprising a tube- or pipe- shaped portion of the separator (see at least Volk et al. column 3, lines 35-41).
Regarding claim 12, Hormel et al. as modified above further discloses wherein the cooling volume is provided by one or more cooling pipes extending through the emitter volume 
Regarding claim 13, Hormel et al. as modified above further discloses wherein at least one of: a first pipe of said one or more cooling pipes is provided for conveying the cooling medium in a forward direction, and a second pipe of said one or more cooling pipes is provided for conveying the cooling medium in a backward direction; and a U-shaped pipe is provided in the emitter volume, for conveying the cooling medium (see at least Volk et al. column 3, lines 35-41: the tube structure forms a pipe extending through the emitter volume, Figure 2 meets the second or third limitation).
Regarding claim 14, Hormel et al. as modified above further discloses wherein the cooling medium comprises at least one of air and nitrogen (see at least Volk et al. column 3, lines 35-41).
Regarding claim 15, Hormel et al. as modified above further discloses wherein the cooling medium comprises a non-flammable medium (see at least Volk et al. column 3, lines 35-41).
Regarding claim 16, Hormel et al. in view of Volk et al. does not disclose wherein the cooling medium comprises a liquid cooling medium.
Hauf et al. further teaches wherein the cooling medium comprises a liquid cooling medium (see at least Hauf et al. column 6, lines 1-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Hormel et al. in view of Volk et al. with wherein the cooling medium comprises a liquid cooling medium, as taught by Hauf et al., to improve the system of Hormel et al. in view of Volk et al. by allowing for the refractive index of the coolant to be tuned to the system needs (see at least Hauf et al. column 6, lines 1-9).   
Regarding claims 17-19, Hormel et al. in view of Volk et al. is silent regarding wherein the cooling medium is supplied by the cooling supply channel; wherein, after being conveyed 
However, it is noted that there are only a finite number of options available to one having ordinary skill in the art for supplying, removing or conveying a cooling medium through a sealed heating device.  In this regard, it is noted that Hauf et al. teaches another sealed heating device wherein the cooling medium is supplied by the cooling supply channel; wherein, after being conveyed through the separator, the cooling medium is removed through the cooling exhaust channel; and wherein the cooling medium is conveyed through the separator by means of a cooling mechanism, the cooling mechanism comprising at least the cooling supply channel and the cooling exhaust channel (see at least column 6, lines 1-9, cooling inlet/outlet tubes #82/#84).
It would, therefore, have been obvious to one having ordinary skill in the art at the time of the invention to provide the system of Hormel et al. in view of Volk et al. with wherein the cooling medium is supplied by the cooling supply channel; wherein, after being conveyed through the separator, the cooling medium is removed through the cooling exhaust channel; and wherein the cooling medium is conveyed through the separator by means of a cooling mechanism, the cooling mechanism including at least said cooling supply channel and said cooling exhaust channel, since, as taught by Hauf et al., such provision is suitable and known for providing supplying, removing or conveying a cooling medium through a sealed heating device (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of allowing for connection to different cooling mediums according to system needs.

Regarding claim 20, Hormel et al. as modified above further discloses wherein the separator is at least in part transmissive for the radiation from the radiation emitter to enter the drum process volume (see at least Volk et al. column 3, lines 23-30).
Regarding claim 21, Hormel et al. as modified above further discloses wherein the separator is made at least in part of glass material (see at least Volk et al. column 3, lines 23-30).
Regarding claim 23, Hormel et al. as modified above further discloses wherein a reflector is provided inside the separator for directing the radiation heat generated by the radiation emitter (see at least Hormel et al. page 2, column 1, lines 41-45; Volk et al. reflector #8 at least partially covering emitter #2).
Regarding claim 24, Hormel et al. as modified by above further discloses wherein the reflecter at least partly covers the radiation emitter (see at least Hormel et al. page 2, column 1, lines 41-45; Volk et al. reflector #8 at least partially covering emitter #2).
Regarding claim 29, Hormel et al. as modified above further discloses wherein the separator is integrally closed at said first end (see at least Volk et al. Figure 2; column 4, lines 15-19), with said integrally closed end of the separator protruding into the drum process volume inside the drum as a free end (see at least Volk et al. Figure 2; column 4, lines 15-19).
Regarding claim 30, Hormel et al. as modified above further discloses an inner tube (see at least Volk et al. Figures 1 and 2, tube surround emitter #2) and an outer tube (see at least Volk et al. tube #1) and providing an inner sub-volume between the inner tube and the outer tube as part of the emitter volume (see for example Volk et al. column 3, lines 35-41: a sub-volume for cooling is provided).
Regarding claim 31, Hormel et al. in view of Volk et al. is silent regarding wherein said cooling medium is provided to said inner sub-volume by said cooling supply channel and is removed from said outer tube by said cooling exhaust channel, though Examiner notes that is likely that the channel(s) of Volk et al. function in this manner (see rejection above).
However, it is noted that there are only a finite number of options available to one having ordinary skill in the art for supplying, removing or conveying a cooling medium through a sealed heating device.  In this regard, it is noted that Hauf et al. teaches another sealed heating device wherein the cooling medium is provided to said inner sub-volume by said cooling supply channel and is removed from said outer tube by said cooling exhaust channel (see at least column 6, lines 1-9, cooling inlet/outlet tubes #82/#84).
It would, therefore, have been obvious to one having ordinary skill in the art at the time of the invention to provide the system of Hormel et al. in view of Volk et al. with wherein the cooling medium is provided to said inner sub-volume by said cooling supply channel and is removed from said outer tube by said cooling exhaust channel, since, as taught by Hauf et al., such provision is suitable and known for providing supplying, removing or conveying a cooling medium through a sealed heating device (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of allowing for connection to different cooling mediums according to system needs.
Regarding claim 2, Hormel et al. as modified above further discloses wherein the inner sub-volume between the inner tube and the outer tube is an annular space (see at least Volk et al. Figure 2, an annular space for the coolant and reflector #8 is provided between tube #1 and the innermost tube about the emitter #2; column 3, lines 35-50).
Regarding claim 3, Hormel et al. as modified above further discloses wherein the radiation emitter is arranged inside the inner tube (see at least Volk et al. Figure 2, emitter #2 is provided in the innermost tube).
Regarding claim 4, Hormel et al. as modified above further discloses wherein the inner tube and the outer tube are arranged in a concentric manner (see at least Volk et al. Figure 2, tube #1 and the innermost tube about emitter #2 are concentric).
Regarding claim 5, Hormel et al. as modified above further discloses wherein the cooling medium is also conveyed through the inner sub-volume of the seperator (see at least Volk et al. column 3, lines 35-41).

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hormel et al. in view of Volk et al. and Hauf et al. as applied to claim 30 above, and further in view of Schooley et al. (US 4,101,424: cited by Applicant).
Regarding claim 22, Hormel et al. in view of Volk et al. and Hauf et al. is silent regarding wherein the inner and outer tubes are glass tubes.
Schooley et al. teaches another sealed heating device wherein the inner and outer tubes are glass tubes (see at least column 3, lines 41-50).
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the system of Hormel et al. in view of Volk et al. and Hauf et al. with wherein the inner and outer tubes are glass tubes, as taught by Schooley et al., to improve the system of Hormel et al. in view of Volk et al. and Hauf et al. by using a material transparent to radiation and resistant to heat (see at least Schooley et al. column 3, lines 41-50).

Claims 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hormel (US 2,388,917: cited by Applicant) in view of Volk et al. (US 7,067,770: cited by Applicant) and Hauf et al. (US 6,600,138: previously cited).
Regarding claim 27, Hormel in view of Volk et al. and Hauf et al. discloses a rotary-drum freeze-dryer for the bulkware production of freeze-dried particles, comprising the rotary drum with the heater according to claim 1 (see rejection of claim 1, above).  Hormel further discloses including a wall section adapted to hold said heater protruding inside the drum process volume inside of the drum of the freeze-dryer (see Figure 2, central wall section #76 of drum #66; see 
Regarding claim 28, Hormel as modified above further discloses wherein the heater is fully sealed to the drum and an exterior of the drum (see rejection of claim 1, above).  

Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure, as also reflecting channels for cooling medium in a separator for a radiation emitter. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/TAVIA SULLENS/Primary Examiner, Art Unit 3763